STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims  1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a seed module comprising a first hollow core optical fiber coupling a laser diode configured to emit electromagnetic radiation having a first predetermined wavelength, a gain fiber including a doped core, a fiber coupler, a first non-hollow core optical fiber, wherein the seed module is configured to generate and output electromagnetic radiation at a second predetermine wavelength, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement filed on Dec. 19, 2019 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  DiTeodoro discloses hollow core output delivery fiber, and DiGiovanni discloses amplified hollow core fiber transmission.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645